Case 5:20-cv-02251-DDP-PVC Document 1 Filed 10/27/20 Page 1 of 12 Page ID #:1



  1   SULAIMAN LAW GROUP, LTD.
  2   Alejandro E. Figueroa (State Bar No. 332132)
      2500 South Highland Avenue, Suite 200
  3   Lombard, IL 60148
  4   Telephone: (630) 575-8181
      Facsimile: (630) 575-8188
  5   Email: alejandrof@sulaimanlaw.com
  6   Attorney for Plaintiff

  7
                          UNITED STATES DISTRICT COURT
  8
                        CENTRAL DISTRICT OF CALIFORNIA
  9

 10
      CENGIZ SENGEL,                        Case No. 5:20-cv-02251
 11
                      Plaintiff,            COMPLAINT FOR DAMAGES
 12
             v.                             1. VIOLATION OF THE FAIR DEBT
 13                                         COLLECTION PRACTICES ACT, 15
                                            U.S.C. §1692 ET SEQ.
 14   CLIENT SERVICES, INC.,
                                            2. VIOLATION OF THE TELEPHONE
 15                   Defendant.            CONSUMER PROTECTION ACT, 47
                                            U.S.C. §227 ET SEQ.
 16
                                            3. VIOLATION OF THE ROSENTHAL
 17                                         FAIR DEBT COLLECTION
                                            PRACTICES ACT, CAL. CIV. CODE
 18                                         §1788 ET SEQ.
 19                                         DEMAND FOR JURY TRIAL
 20

 21                                   COMPLAINT
 22         NOW comes CENGIZ SENGEL (“Plaintiff”), by and through the undersigned
 23
      attorney, complaining as to the conduct of CLIENT SERVICES, INC.
 24

 25   (“Defendant”), as follows:
 26                                NATURE OF THE ACTION
 27

 28
                                              1
Case 5:20-cv-02251-DDP-PVC Document 1 Filed 10/27/20 Page 2 of 12 Page ID #:2



  1      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection
  2
      Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq., the Telephone Consumer
  3

  4   Protection Act (“TCPA”) under 47 U.S.C. §227 et seq., and the Rosenthal Fair Debt

  5   Collection Practices Act (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., for
  6
      Defendant’s unlawful conduct.
  7

  8                                JURISDICTION AND VENUE
  9      2. This action arises under and is brought pursuant to the FDCPA and TCPA.
 10
      Subject matter jurisdiction is conferred upon this Court by 15 U.S.C §1692, 47 U.S.C
 11

 12   §227, 28 U.S.C. §§1331 and 1337, as the action arises under the laws of the United
 13   States. Supplemental jurisdiction exists for the state law claim pursuant to 28 U.S.C.
 14
      §1367 because it arises out of the common nucleus of operative facts of Plaintiff’s
 15

 16   federal questions claims.
 17      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant
 18
      conducts business in the Central District of California and a substantial portion the
 19

 20   events or omissions giving rise to the claims occurred within the Central District of
 21
      California.
 22
                                             PARTIES
 23

 24      4. Plaintiff is a consumer over-the-age of 18 residing in Riverside County,
 25
      California, which is located within the Central District of California.
 26
         5. Plaintiff is a “person,” as defined by 47 U.S.C. §153(39).
 27

 28
                                                 2
Case 5:20-cv-02251-DDP-PVC Document 1 Filed 10/27/20 Page 3 of 12 Page ID #:3



  1      6. Defendant is a corporation organized under the laws of the State of Missouri
  2
      with its principal place of business located at 3451 Harry S. Truman Boulevard, St.
  3

  4   Charles, Missouri. Defendant uses the mail and telephone for the principal purpose

  5   of collecting debts from consumers on a nationwide basis, including consumers in
  6
      the State of California.
  7

  8      7. Defendant is a “person” as defined by 47 U.S.C. §153(39).
  9      8. Defendant acted through its agents, employees, officers, members, directors,
 10
      heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives
 11

 12   and insurers at all times relevant to the instant action.
 13                          FACTS SUPPORTING CAUSES OF ACTION
 14
         9. Around 2016, Plaintiff obtained a personal loan from Personify Financial
 15

 16   (“Personify”) in order to purchase personal household goods and/or services.
 17      10. As a result of financial hardship, Plaintiff eventually fell behind on his
 18
      monthly obligations to Personify, thus incurring debt (“subject debt”).
 19

 20      11. Upon information and belief, Personify assigned the subject debt to
 21
      Defendant, a third-party debt collector, in order to begin collection efforts against
 22
      Plaintiff.
 23

 24      12. In early 2020, Plaintiff began receiving calls to his cellular phone, (951)
 25
      XXX-6929, from Defendant.
 26

 27

 28
                                                   3
Case 5:20-cv-02251-DDP-PVC Document 1 Filed 10/27/20 Page 4 of 12 Page ID #:4



  1      13. At all times relevant to the instant action, Plaintiff was the sole subscriber,
  2
      owner, and operator of the cellular phone ending in -6929. Plaintiff is and always
  3

  4   has been financially responsible for the cellular phone and its services.

  5      14. Defendant has primarily used the phone number (619) 695-2788 when placing
  6
      calls to Plaintiff’s cellular phone, but upon information and belief, Defendant has
  7

  8   used other numbers as well.
  9      15. Upon information and belief, the above-referenced phone number ending in -
 10
      2788 is regularly utilized by Defendant during its debt collection activity.
 11

 12      16. Upon answering phone calls from Defendant, Plaintiff often experiences a
 13   distinct and significant pause, lasting several seconds in length, before being
 14
      connected with a live representative.
 15

 16      17. Other times, Plaintiff is subjected to a pre-recorded message, as well as
 17   automated voice messages.
 18
         18. Upon connecting with a representative, Plaintiff was informed that Defendant
 19

 20   is a debt collector attempting to collect upon the subject debt.
 21
         19. Defendant’s harassing collection campaign caused Plaintiff to demand that it
 22
      cease calling her cellular phone.
 23

 24      20. Despite Plaintiff’s demands, Defendant continued to place phone calls to
 25
      Plaintiff’s cellular phone seeking collection of the subject debt.
 26
         21. Plaintiff has received not less than 30 phone calls from Defendant since
 27

 28   asking it to stop calling.
                                                  4
Case 5:20-cv-02251-DDP-PVC Document 1 Filed 10/27/20 Page 5 of 12 Page ID #:5



  1      22. Frustrated over Defendant’s conduct, Plaintiff spoke with Wajda regarding
  2
      her rights, resulting in expenses.
  3

  4      23. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

  5      24. Plaintiff has suffered concrete harm as a result of Defendant’s actions,
  6
      including but not limited to, invasion of privacy, aggravation that accompanies
  7

  8   collection telephone calls, emotional distress, increased risk of personal injury
  9   resulting from the distraction caused by the never-ending calls, increased usage of
 10
      his telephone services, loss of cellular phone capacity, diminished cellular phone
 11

 12   functionality, decreased battery life on his cellular phone, and diminished space for
 13   data storage on his cellular phone.
 14

 15       COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
 16
         25. Plaintiff repeats and realleges paragraphs 1 through 24 as though full set forth
 17

 18
       herein.

 19      26. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
 20
         27. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA,
 21

 22   because it regularly use the mail and/or the telephone to collect, or attempt to collect,

 23   delinquent consumer accounts.
 24
         28. Defendant identifies itself as a debt collector, and is engaged in the business
 25

 26   of collecting or attempting to collect, directly or indirectly, defaulted debts owed or

 27   due or asserted to be owed or due to others.
 28
                                                  5
Case 5:20-cv-02251-DDP-PVC Document 1 Filed 10/27/20 Page 6 of 12 Page ID #:6



  1      29. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out
  2
      of a transaction due or asserted to be owed or due to another for personal, family, or
  3

  4   household purposes.

  5         a. Violations of FDCPA §1692c(a)(1) and §1692d
  6
         30. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from
  7

  8   engaging “in any conduct the natural consequence of which is to harass, oppress, or
  9   abuse any person in connection with the collection of a debt.” §1692d(5) further
 10
      prohibits, “causing a telephone to ring or engaging any person in telephone
 11

 12   conversation repeatedly or continuously with intent to annoy, abuse, or harass any
 13   person at the called number.”
 14
         31. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called
 15

 16   Plaintiff after being notified to stop. Defendant called Plaintiff at least 30 times after
 17   he demanded that it stop calling. This repeated behavior of systematically calling
 18
      Plaintiff’s phone in spite of his demands was harassing and abusive. The frequency
 19

 20   and nature of calls shows that Defendant willfully ignored Plaintiff’s pleas with the
 21
      goal of annoying and harassing him.
 22
         32. Defendant was notified by Plaintiff that its calls were not welcomed. As such,
 23

 24   Defendant knew that its conduct was inconvenient and harassing to him.
 25
             b. Violations of FDCPA § 1692e
 26

 27

 28
                                                   6
Case 5:20-cv-02251-DDP-PVC Document 1 Filed 10/27/20 Page 7 of 12 Page ID #:7



  1      33. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from
  2
      using “any false, deceptive, or misleading representation or means in connection
  3

  4   with the collection of any debt.”

  5      34. In addition, this section enumerates specific violations, such as:
  6
                “The use of any false representation or deceptive means to collect
  7             or attempt to collect any debt or to obtain information concerning
  8             a consumer.” 15 U.S.C. §1692e(10).
  9      35. Defendant violated §1692e and e(10) when it used deceptive means to collect
 10
      and/or attempt to collect the subject debt. In spite of the fact that Plaintiff demanded
 11

 12   that it stop contacting him, Defendant continued to contact him via automated calls.
 13   Instead of putting an end to this harassing behavior, Defendant systematically placed
 14
      calls to Plaintiff’s cellular phone in a deceptive attempt to force him to answer its
 15

 16   calls and ultimately make a payment. Through its conduct, Defendant misleadingly
 17   represented to Plaintiff that it had the legal ability to contact him via an automated
 18
      system when it no longer had consent to do so.
 19

 20          c. Violations of FDCPA § 1692f
 21
         36. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from
 22
      using “unfair or unconscionable means to collect or attempt to collect any debt.”
 23

 24      37. Defendant further violated §1692f when it unfairly and unconscionably
 25
      attempted to collect on a debt by continuously calling Plaintiff at least 30 times after
 26
      being notified to stop. Attempting to coerce Plaintiff into payment by placing
 27

 28   voluminous phone calls without his permission is unfair and unconscionable
                                                  7
Case 5:20-cv-02251-DDP-PVC Document 1 Filed 10/27/20 Page 8 of 12 Page ID #:8



  1   behavior. These means employed by Defendant only served to worry and confuse
  2
      Plaintiff.
  3

  4      38. As pled in paragraphs 22 through 24, Plaintiff has been harmed and suffered

  5   damages as a result of Defendant’s illegal actions.
  6
         WHEREFORE, Plaintiff, CENGIZ SENGEL, respectfully requests that this
  7

  8   Honorable Court enter judgment in his favor as follows:
  9      a. Declaring that the practices complained of herein are unlawful and violate
 10         the aforementioned bodies of law;
 11      b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
 12         U.S.C. §1692k(a)(2)(A);
 13      c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
 14         provided under 15 U.S.C. §1692k(a)(1);
 15      d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
 16         U.S.C. §1692k(a)(3);
 17      e. Enjoining Defendant from further contacting Plaintiffs seeking payment of the
 18         subject debt; and
 19
         f. Awarding any other relief as this Honorable Court deems just and
 20         appropriate.
 21
         COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
 22

 23      39. Plaintiff repeats and realleges paragraphs 1 through 38 as though fully set
 24
      forth herein.
 25

 26      40. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons
 27
      on their cellular phone using an automatic telephone dialing system (“ATDS”) or
 28
                                                 8
Case 5:20-cv-02251-DDP-PVC Document 1 Filed 10/27/20 Page 9 of 12 Page ID #:9



  1   pre-recorded messages without their consent.        The TCPA, under 47 U.S.C. §
  2
      227(a)(1), defines an ATDS as “equipment which has the capacity...to store or
  3

  4   produce telephone numbers to be called, using a random or sequential number

  5   generator; and to dial such numbers.”
  6
         41. Defendant used an ATDS in connection with its communications directed
  7

  8   towards Plaintiff’s cellular phone. The significant pause, lasting several seconds in
  9   length, which Plaintiff has experienced during answered calls is instructive that an
 10
      ATDS was being utilized to generate the phone calls. Additionally, Defendant
 11

 12   continuing to contact Plaintiff after he demanded that the phone calls stop further
 13   demonstrates Defendant’s use of an ATDS. Moreover, the nature and frequency of
 14
      Defendant’s contacts points to the involvement of an ATDS.
 15

 16      42. Defendant also employed pre-recorded and automated messages when placing
 17   calls to Plaintiff’s cellular phone, even after Plaintiff’s request that Defendant cease
 18
      doing so.
 19

 20      43. Defendant violated the TCPA by placing at least 30 phone calls to Plaintiff’s
 21
      cellular phone using an ATDS and pre-recorded messages without his consent. Any
 22
      consent that Plaintiff may have given to Personify, the originator of the subject debt,
 23

 24   which Defendant will likely assert transferred down, was specifically revoked by
 25
      Plaintiff’s demands that it cease contacting him.
 26

 27

 28
                                                  9
Case 5:20-cv-02251-DDP-PVC Document 1 Filed 10/27/20 Page 10 of 12 Page ID #:10



   1      44. The calls placed by Defendant to Plaintiff were regarding collection activity
   2
       and not for emergency purposes as defined by the TCPA under 47 U.S.C.
   3

   4   §227(b)(1)(A)(i).

   5      45. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable
   6
       to Plaintiff for at least $500.00 per call. Moreover, Defendant’s willful and knowing
   7

   8   violations of the TCPA should trigger this Honorable Court’s ability to triple the
   9   damages to which Plaintiff is otherwise entitled to under 47 U.S.C. § 227(b)(3)(C).
  10
          WHEREFORE, Plaintiff, CENGIZ SENGEL, respectfully requests that this
  11

  12   Honorable Court enter judgment in his favor as follows:
  13      a. Declaring that the practices complained of herein are unlawful and violate
  14         the aforementioned statutes and regulations;
  15      b. Awarding Plaintiff damages of at least $500.00 per phone call and treble
  16         damages pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);
  17      c. Awarding Plaintiff costs and reasonable attorney fees;
  18
          d. Enjoining Defendant from further contacting Plaintiffs seeking payment of
  19
             the subject debt; and
  20
          e. Awarding any other relief as this Honorable Court deems just and
  21
             appropriate.
  22

  23             COUNT III – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
                                        PRACTICES ACT
  24
          46. Plaintiff restates and realleges paragraphs 1 through 45 as though fully set forth
  25

  26   herein.

  27      47. Plaintiff is a “person[s]” as defined by Cal. Civ. Code § 1788.2(g).
  28
                                                   10
Case 5:20-cv-02251-DDP-PVC Document 1 Filed 10/27/20 Page 11 of 12 Page ID #:11



   1      48. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code
   2
       § 1788.2(d) and (f).
   3

   4      49. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).

   5
               a. Violations of RFDCPA § 1788.10 – 1788.17
   6

   7      50. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that
   8
       “Notwithstanding any other provision of this title, every debt collector collecting or
   9
       attempting to collect a consumer debt shall comply with the provisions of Section
  10

  11   1692b to 1692j, inclusive of, and shall be subject to the remedies in Section 1692k
  12
       of, Title 15 of the United States Code.”
  13
          51. As outlined above, through its continuous attempts to collect upon the subject
  14

  15   debt, Defendant violated 1788.17; and §§1692d, e, and f. Defendant engaged in a
  16
       harassing, deceptive and unconscionable campaign to collect from Plaintiff through
  17
       the implicit misrepresentations made on phone calls placed to Plaintiff’s cellular
  18

  19   phone. Through its conduct, Defendant misleadingly represented to Plaintiff that it
  20
       had the lawful ability to continue contacting his cellular phone using an automated
  21
       system absent his consent. Such lawful ability was revoked upon Plaintiff demanding
  22

  23   that Defendant stop calling his cellular phone, illustrating the deceptive nature of
  24
       Defendant’s conduct. Moreover, Defendant’s actions were deceptive and unfair as it
  25
       led Plaintiff to believe that it had the lawful authority to continue calling his cellular
  26

  27

  28
                                                   11
Case 5:20-cv-02251-DDP-PVC Document 1 Filed 10/27/20 Page 12 of 12 Page ID #:12



   1   phone using automated and systematic phone calls in spite of his demands that it
   2
       cease doing so.
   3

   4      52. Defendant willfully and knowingly violated the RFDCPA through its

   5   egregious collection efforts. Defendant’s willful and knowing violations of the
   6
       RFDCPA should trigger this Honorable Court’s ability to award Plaintiff statutory
   7

   8   damages of up to $1,000.00, as provided under Cal. Civ. Code § 1788.30(b).
   9      WHEREFORE, Plaintiff, CENGIZ SENGEL, respectfully requests that this
  10
       Honorable Court enter judgment in his favor as follows:
  11

  12      a. Declare that the practices complained of herein are unlawful and violate the
             aforementioned statute;
  13

  14      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
  15      c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code
  16         § 1788.30(b);
  17      d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal.
  18         Civ. Code § 1788.30(c);
  19
          e. Enjoining Defendant from further contacting Plaintiffs seeking payment of the
  20         subject debt; and
  21
          f. Award any other relief as the Honorable Court deems just and proper.
  22

  23      Dated: October 27, 2020                     Respectfully submitted,

  24                                                  /s/Alejandro E. Figueroa
                                                      Alejandro E. Figueroa, Esq.
  25                                                  California Bar No. 332132
                                                      Counsel for Plaintiff
  26                                                  Sulaiman Law Group, Ltd
                                                      2500 S Highland Ave, Suite 200
  27                                                  Lombard, IL 60148
                                                      Telephone: (630) 575-8181 Ext. 120
  28                                                  alejandrof@sulaimanlaw.com
                                                 12
